DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25, line 7, there is an underscore between “modulator” and “operable”.  The claim does not indicate that it is amended, and it appears that this underscore should be a space.
Claims 25, lines 8-9, recites “a modulated optical including”.  It appears that one or more words is missing between “optical” and “including”.  It may be that this should be “a modulated optical signal, including” or similar language, but it is not clear.


Claim Rejections - 35 USC § 103 - Obvious
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0208614 (Price) in view of US 2003/0025971 (Price 971) and US 2003/0058497 (Park).

Regarding claim 25, Price teaches a system, comprising:
a transmitter (FIG. 5: optical transmitter 20) including:
a plurality of forward error correction encoders ([0056]: “… The transmitters 20 and receivers 22 can also include or be associated with other components to perform other signal processing, such as reshaping, retiming, error correction, protocol processing, pre-emphasis, and optical and/or electrical pre- and post-dispersion and distortion compensation.  …”; see also [0067]), each of which being operable to receive a respective one of a plurality of independent data streams (FIG. 5: data streams A, B) and being operable to provide a corresponding one of a plurality of encoded signals (FIG. 5: encoded signals output from modulators 82), and
a modulator (FIG. 5: E/O Modulator 50), including a Mach-Zehnder modulator, operable to modulate light based on the plurality of encoded signals to supply a modulated optical (FIG. 4: the E/O modulator 50 includes an MZM 64 that modulates the optical carrier λ0 based on the encoded signals provided to the modulator electrodes 66 to supply a modulated optical signal Λ0) including a plurality of Nyquist subcarriers, a first one of the plurality of Nyquist subcarriers carries data indicative of a first one of the plurality of independent data streams, and a second one of the plurality of Nyquist subcarriers carries data indicative of a second one of the plurality of independent data streams;
a first receiver operable to receive a first portion of a first one of the plurality of Nyquist subcarriers (FIG. 2: one of receivers 22) and a first portion of the second one of the plurality of Nyquist subcarriers, the first receiver being operable to process the first portion of the first one of the plurality of Nyquist subcarriers and being operable to output the first one the plurality of independent data streams; and
a second receiver operable to receive a second portion of the first one of the plurality of Nyquist subcarriers (FIG. 2: another one of the receivers 22) and a second portion of the second one of the plurality of Nyquist subcarriers, the second receiver being operable to process the second portion of the second one of the plurality of Nyquist subcarriers and being operable to output the second one the plurality of independent data streams. 

FIG. 5 of Price is reproduced for reference.

    PNG
    media_image1.png
    769
    628
    media_image1.png
    Greyscale

See also other embodiments of the transmitter, such as FIG. 8 which illustrates the use of separate electrical oscillators, and FIG. 15 which illustrates four electrical modulators 82   
FIG. 4 is also reproduced for reference to illustrate details of one embodiment of the E/O modulator 50.

    PNG
    media_image2.png
    646
    632
    media_image2.png
    Greyscale

Other embodiments of the E/O modulator 50 were also contemplated, such as in FIGS. 8, 12, 25, 26, 27, 34, and 35.  
See also FIGS. 6 and 7 which illustrate the optical output Λ0 of the data streams A and B.  

    PNG
    media_image3.png
    375
    485
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    374
    492
    media_image4.png
    Greyscale

With other embodiments of the transmitter, other optical outputs are possible (e.g., see FIGS. 16 and 17 which illustrate that the data inputs A, B, C, and D).  

    PNG
    media_image5.png
    359
    379
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    324
    415
    media_image6.png
    Greyscale

Other examples are also illustrated in other figures.

FEC
Price teaches that the transmitter 20 can be used with error correction (see [0056], cited in the claim).  Furthermore, FEC was a well-known form of error correction.  For example, Park teaches that FEC was known to be used in optical systems.  See, for example, 
[0006] The distance between regeneration points (i.e., the reach of a channel) may be extended using many known techniques such as Raman pumping and forward error correction encoding schemes. These techniques permit channels to carry signals in all-optical networks over distances far in excess of one optical fiber link. It is therefore desirable to use all-optical switching to relay signals over multiple optical fiber links.
It would have been obvious to that the error correction taught in Price can be of a type known in optical systems, such as FEC.  In particular, both are in the same technical field, and the results of the combination would have been predictable (e.g., the error correction taught in Price will operate according to the known FEC error correction).  
Alternatively, see Price 971 at FIG. 10 which illustrates a transmitter 20 with a FEC encoder 62.  


    PNG
    media_image7.png
    385
    711
    media_image7.png
    Greyscale

See also:
[0059] FIG. 10 shows another embodiment of the transmitter 20 which includes a forward error correction ("FEC") encoder 62. The FEC encoder 62 can utilize, for example, a G.975 compliant (255,239) Reed-Solomon code, or another FEC code or coding scheme. The FEC encoder 62 will add non-information carrying and/or redundant data, sometimes referred to as "overhead", to the signal, thereby changing the bit rate and frequency spectrum of the Manchester encoded signal. A change in the bit rate and frequency spectrum of the Manchester encoded signals can change the location and frequency spectrum of the sidebands relative to the optical carrier .lambda..sub.o. The amount of overhead added by the FEC encoder 62 will vary depending on the amount of FEC encoding performed on the data signals.
Again, this teaches that FEC encoders were known to be used in the transmitters 20 of optical systems.  It would have been obvious that the error correction taught in Price can be of a type known in optical systems, such as FEC as taught in Price 971.  In particular, both are in the same technical field, and the results of the combination would have been predictable (e.g., the error correction taught in Price will operate according to the known FEC error correction).  

Nyquist Subcarriers
Regarding the carriers being Nyquist subcarriers, FIG. 17 of Price illustrates the subcarriers have spacing slightly larger than the baud rate.  Compare FIG. 17 of Price with FIG. 5 of the present application.  See also FIG. 33 of Price which shows that a range of spacing is possible, with some being closer than others or overlapping.  

    PNG
    media_image8.png
    781
    476
    media_image8.png
    Greyscale

See also Price at [0114] which discusses that different spacing is possible.  
Furthermore, the cited art teaches all of the structure recited in the claim.  If some additional structure is required for the prior art to produce the Nyquist subcarriers (e.g., some particular modulator structure, or some particular signal processing programming for the DSP), then this should be recited in the claims to distinguish over the art.  

First and Second Receivers.
Price teaches the use of plural receivers 22 (e.g., see FIG. 2).  Furthermore, it was known that optical receivers can sometimes receive portions of two or more optical signals (e.g., receive a portion of a signal intended for a different optical receiver).  See, for example, Price 971 which teaches the use of a filter in the receiver to remove the unwanted portions of other signals:
[0081] The filter 80 filters one or more signals from the incoming optical data signal .LAMBDA..sub.o. For example, in a WDM system 10 the filter can be used to select among the several signals and to reduce the noise in the optical data signal .LAMBDA..sub.o, while in a single channel system 10 the filter 80 can be used to filter noise. In some embodiments, such as single channel systems where noise is not of concern, the filter 80 can be eliminated. The filter 80 can be a single stage or multiple stage filter, can be a single pass or a multiple pass filter, and can utilize one or more types of filters. For example, the filter 80 can have one stage including one or more fiber Bragg gratings and another stage including one or more Mach-Zehnder interferometric filters. The filter 80 can also include other types of filters, such as a fiber Bragg Fabry-Perot filter, a notched filter, a phase shifted filter, a bulk grating, etc., and can, for example, provide one or more filtered signals to one or more receivers 22. Many other types and combinations of filters 80 are also possible.
See also Price 971 at FIG. 19, which illustrate an optical receiver 22 with the filter 80 to remove unwanted signals.

    PNG
    media_image9.png
    375
    573
    media_image9.png
    Greyscale


It would have been obvious that the receiver of Price can be implemented in a known manner, such as receiving portions of two or more signals and using a filter to remove the portions of unwanted signals, as taught in Price 971.  In particular, both are in the same technical field, and the results of the combination would have been predictable (e.g., the error correction taught in Price will operate according to the known FEC error correction).  
Regarding processing and outputting the desired data stream, this also would have been obvious.  In particular, Price 971 at FIGS. 19 and 20 illustrate an optical receiver 22 including signal processing elements, such as an O/E converter 82, FEC decoder 86, and an interface 84 to output the signal.  It would have been obvious that the receiver of Price can be implemented in a known manner to process and output the desired data stream as taught in Price 971 so that the transmitted data streams can be received, processed, and used at the receiving end of the system.  In particular, both are in the same technical field, and the results of the combination would have been predictable (e.g., the receivers will process and output the desired data stream from the desired one of the optical signals).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0238578 (Taylor) teaches that electrical modulators can be implemented as a DSP.  See, for example, [0008]:
A pair of Mach-Zehnder optical modulators in the transmitter allow the inphase and quadrature parts (the real and imaginary parts) of the electric field to be modulated independently. Each of the two Mach-Zehnder modulators is driven by an electrical signal set by a digital-to-analog (D/A) converter, which in turn, is controlled by a digital signal processor. The DSP calculates the electric field of the precompensated optical signal such that after propagating through the known chromatic dispersion of the fiber optic transmission system the correct optical signal arrives at the receiver. The receiver may be a direct detection receiver, given that the precompensated optical signal is calculated to become an on-off modulated signal after propagation through the optical fiber. Alternatively, the receiver may be of a more advanced design, such as a coherent receiver, and the optical signal arriving at the receiver may then be a phase modulated signal.
This teaching specifically includes optical transmitters and specifically teaches that it can be used with Mach-Zehnder modulators.  
US 2006/0280510 (Onaka) teaches it was known that different signal formats can have different baud rates.  See, for example, Onaka at [0111]:
For example, it is well known that if transmission format (SONET/SDH, OTN or the like) is different even when the transmission rate of payload is identical, communication rate ( Baud Speed) is different.
US 2013/0286847 (Schmidt) teaches an optical receiver 260 in FIG. 4 including photodiodes 440 that receives at least a portion of the received signal, and circuitry that outputs the data streams (e.g., the DSP 455).  Schmidt at [0053] also teaches:
 LO 410 may be a device that may be used to discriminate channel(s) of interest from multiple channels that may be incident on receiver 260, such as a laser. In one implementation, LO 410 in conjunction photodetectors 440 may perform a filtering function. LO 410 may be controlled by control module 490 to set the frequency of LO 410 to a particular frequency (e.g., receiver channel 435). Optical signal 405 may be mixed with receiver channel 435 from LO 410, and depending on the frequency or frequencies in optical signal 405, the combination of receiver channel 435 and optical signal 405 may or may not be received by DSP 455.
Also, Schmidt at [0055] teaches that the LO can sweep across frequencies to select between different channels.  See also [0059] which discusses the filter being tunable to a desired channel, and also having an adjustable bandwidth:
 Tunable filter 425 may include a filter, such as an optical filter, that may be adjusted to set the optical frequency of the filter. Tunable filter 425 may be controlled by control module 490 and/or a network control plane, such as network control plane 270, to adjust the optical frequency, bandwidth, or both (as part of the receiver settings). Tunable filter 425 may be located in the signal path after the tap of MPD 485 and may be before or after polarization splitting element 420. Tunable filter 425 can be a fixed bandwidth and filter shape, or adjustable bandwidth and/or shape. Tunable filter 425 may also include a ring resonator, or the tunable optical filter based on a Bragg grating, an AWG, a Mach-Zehnder interferometer, a Fabry-Perot interferometer, or other structures using diffraction, reflection, polarization, and/or interference to obtain the desired optical filtering. For example, tunable filter 425 may include a filter with a second order super-Gaussian profile and 400 GHz optical bandwidth, or other filter shapes and optical bandwidths may also be used.

US 2010/0172649 (Graves) at FIG. 1 teaches an optical transceiver including a transmitter, receiver, and input/output fiber, all coupled by a circulator 160.  

    PNG
    media_image10.png
    836
    523
    media_image10.png
    Greyscale

The fiber 170 from the transmitter is SMF, and the other two fibers 180, 190 are MMF.  See, for example, [0018]:
[0018] FIG. 1 is an illustration of an example optical train for a transceiver according to the invention. The system includes a telescope 110, a deformable mirror 124 and a wavefront sensor 120. The deformable mirror 124 and wavefront sensor 120 are located in the optical path of the telescope, with the wavefront sensor 120 downstream of the deformable mirror 124. The system also includes an optical circulator 160, with three ports. A single mode fiber 170 is coupled to port 1, a multimode fiber 180 to port 2 and a multimode fiber 190 to port 3. The other end of multimode fiber 180 functions as the optical input (or output) of telescope 110. 

US 2012/0154783 (Goldberg) at FIG. 5 teaches an optical transceiver.  

    PNG
    media_image11.png
    281
    478
    media_image11.png
    Greyscale

In particular, there is an optical transmitter source 510 into fiber 511, routing through mirror 530 into the core 543 of DCF 540 (see also [0031]: “… coupled into the core (e.g., 543) of a DCF fiber (e.g., 540)”). signal into DCF 540 and propagating to the right (see also FIG. 1: transmitting signal into DCF 140 followed by transmit/receive lens 150 and into free space); and receiving signal that is shown moving right to let into the double cladding fiber (see also FIG. 1: free space signal from right to left, into transmit/receive lens 150 and into DCF 140).  Goldberg also teaches the core of the fiber 511 can be the same as the core of the DCF (e.g., see [0031]: “If the cores (e.g., 513 & 543) of the two fibers are identical …”), and teaches the DCF can be single mode (e.g., see [0030]).  Goldberg at FIG. 5 illustrates the use of a receiver 520 with a multimode fiber 521 carrying the received signals to the receiver 520.  
US 2018/0175963 (Soto) at FIG. 6A teaches an optical transceiver. 

    PNG
    media_image12.png
    857
    475
    media_image12.png
    Greyscale


This illustrates a PD 315a and linear amp 317a on the receiver side.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636